Citation Nr: 1718454	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  12-33 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a left hip disability, including as secondary to service-connected lumbosacral strain (the back).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 2, 1978 to June 26, 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's claim of entitlement to service connection for a left hip injury and claim to reopen a previously-denied claim of entitlement to service connection for residuals, acute low back strains.  In an August 2012 rating decision, the RO denied an additional claim of entitlement to service connection for depression as secondary to the low back disability.  Jurisdiction of these appeals subsequently transferred to the RO in Oakland, California.

In July 2013, the Veteran testified at a personal hearing at the Board's central office in Washington, DC before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In a January 2015 decision, the Board found that new and material evidence had been received sufficient to reopen a claim for service connection for a back disability, and denied the underlying claim of entitlement to service connection for a back disability, as well as the Veteran's claims seeking service connection for a left hip disability and acquired psychiatric disorder.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a December 2015 Order, the Court vacated the portions of the January 2015 Board decision denying service connection for back, left hip, and psychiatric disabilities, and remanded the matters to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

The Board remanded these issues for further development in March 2016.  

Upon conducting the development requested by the Board, the Agency of Original Jurisdiction (AOJ) found that service connection was warranted for two of the issues on appeal; service connection for lumbosacral strain and left lower extremity radiculopathy was granted in a September 2016 rating decision, and service connection for depression as secondary to the lumbosacral disability was granted in a December 2016 rating decision.  The Veteran has not disagreed with the disability ratings or the effective dates assigned.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  Therefore, those matters have been resolved and are not in appellate status at this time.

In this regard, the Board apologies for the delay in the full adjudication of this case.

The issue of entitlement to service connection for a left hip disability, including as secondary to service-connected lumbosacral strain, has been returned to the Board for appellate review.

The appeal is REMANDED to AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets any additional delay, additional development is found needed prior to adjudication of the remaining matter.

The Veteran was provided with a VA examination pertaining to his claim of entitlement to service connection for a left hip disability in November 2016.  The VA examiner noted reviewing the claims file and conducting an in-person examination of the Veteran.  The examination report identified "left hip strain" as the diagnoses associated with the claimed condition, with date of diagnosis listed as "Left 2016."  

After interviewing and examining the Veteran's hips, the VA examiner remarked that the Veteran's left hip strain is less likely than not caused by military service and is less likely than not secondary to his low back condition.  As rationale, she stated that the claims file contains no evidence of treatment of a left hip condition during or after military service and "[t]here is no objective evidence to link the left hip strain with the service connected low back strain."

It is well established that when VA undertakes to provide a VA medical examination or opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although the examiner stated that it was less likely than not that the Veteran's left hip strain was secondary to the low back condition, she did not provide a clear opinion as to the likelihood that a left hip disability was permanently aggravated by the Veteran's service-connected lumbosacral disability.  

Additionally, despite the examiner's stated rationale that there is no evidence of treatment of a left hip condition during or after military service, the Veteran testified at the October 2013 Board hearing that he was previously in a pain management program for his left hip.  Further, the examiner did not clearly indicate how she determined that the Veteran had left hip strain, and such is not readily apparent to the Board, particularly given the strange entry for the date of diagnosis.  The Veteran has previously been diagnosed with, and granted service connection for, left lower extremity radiculopathy, which the Veteran has consistently described as pain radiating/shooting from his low back down his left hip and leg, resulting in occasional falls.  

On remand, an additional VA examination should be scheduled to more-clearly identify any current left hip disability and to provide an opinion as to the likelihood that such left hip disability was caused or aggravated by the Veteran's service-connected lumbosacral strain and left lower extremity radiculopathy.  

As the Board is remanding this matter for further development, the AOJ should take action to obtain and associate any of the Veteran's outstanding VA treatment records with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all of the Veteran's outstanding VA treatment records from April 2016 to the present, and associate them with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Thereafter, schedule the Veteran for a VA examination with a suitably-qualified medical professional to address the nature and etiology of any left hip disability present at during the relevant appeal period (September 2009 to present).  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination, and the examiner must specifically note that such review was performed.  

Following consideration of the evidence of record (both lay and medical) and all evidence obtained during the examination, the examiner is asked to address the following:

a.  Provide a diagnosis for any non-acute left hip disability that at least as likely as not (50 percent or greater probability) existed at any time from September 2009 to the present.  The examiner should discuss the basis for any such diagnosis, or lack thereof.


The examiner is advised that the Veteran has been diagnosed with left lower extremity radiculopathy described by the Veteran as pain radiating/shooting from his low back down his left hip and leg.  The examiner should specify whether the Veteran suffers from a separate disability of the left hip rather than left hip symptoms stemming from his left lower extremity radiculopathy. 

b.  For any left hip disability identified above, provide an opinion as to whether it at least as likely as not (50 percent or greater probability) was caused by the Veteran's service-connected lumbosacral strain and/or left lower extremity radiculopathy.  

c.  For any left hip disability identified above, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that is was permanently aggravated beyond the normal course of the condition by one or more of his service-connected disabilities.

The examiner's attention is directed to the transcript from the April 2011 Decision Review Officer hearing, during which the Veteran testified that the sharp pain running down the back of his left leg causes him to lose balance and sometimes fall, as well as a September 2013 VA treatment record documenting the Veteran's report of experiencing pain to the left posterior hip for approximately one week since falling and striking his hip while getting out of the shower. 

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.  "Aggravated" in this context refers to a permanent worsening of the pre-existing or underlying condition, as opposed to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability

The examiner must include in the medical report the rationale for any opinion expressed.  However, if the examiner cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion, indicating whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or in the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Thereafter, review the requested medical report to ensure that it is fully responsive and compliant with the Board's remand directives; implement corrective procedures as needed.

4.  After completing the aforementioned, and any further development deemed necessary in light of the expanded record, readjudicate the Veteran's claim of entitlement to service connection for a left hip disability, to include as secondary to service-connected lumbosacral strain and left lower extremity radiculopathy.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




